Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17208731.4, filed on 12/20/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, and 12-14 of copending Application No. 16/955,506 (reference application). The table below compares claim 1 of instant application 16/954,657 with claims 1, 3, 7, and 12-14 of copending application 16/955,506.
16/954,657 – Instant Application
16/955,506 – Copending Application
Claim 1 - A machine for dispensing a beverage has a beverage processing unit, a stationary frame and a beverage directing guide that is mounted to the stationary frame and that is movable relative to the stationary frame from:

a dispensing position for directing by the directing guide the beverage to an area for placing a user-recipient, to collect such dispensed beverage; to

a non-dispensing position for directing by the directing guide waste liquid to a waste collector; and vice versa,

the beverage processing unit having a beverage guide and a unit outlet via which liquid is passed from the beverage guide to the directing guide that is located below the unit outlet,

the stationary frame has a seat above the placing area, the directing guide being supported by a removable support frame that is:

inserted in the seat so that the directing guide is movable between its dispensing and non-dispensing positions; and

user-removable with the directing guide from the seat for removing the directing guide from the stationary frame.
Claim 1 - A machine for dispensing a beverage, the machine comprising a beverage directing guide, an evacuation guide and an actuator, the directing guide being movable from:
a dispensing position for directing, by the directing guide, a beverage to an area for placing a user-recipient; to
a non-dispensing position for directing, by the directing guide, waste liquid to a waste collector; and vice versa,
the directing guide being configured to deliver the beverage or the waste liquid into the evacuation guide towards the placing area or towards the waste collector, the directing guide being movable relative to the evacuation guide, 
wherein the evacuation guide is actuated by the actuator to act on the directing guide so as to move the directing guide towards at least one of the dispensing position and the non-dispensing position.

Claim 3 - The machine of claim 1, further comprising a stationary frame, the directing guide being pivotally and/or translationally, directly or indirectly, mounted to the frame, the evacuation guide being pivotally and/or translationally, directly or indirectly, mounted to the frame.

Claim 7 - The machine of claim 1, which comprises a beverage processing unit having a beverage guide and a unit outlet, the directing guide having a flow cavity, a bottom and sidewalls such that the bottom and the sidewalls delimit the flow cavity.

Claim 12 - The machine of claim 1, which has:
a user-removable support frame that supports the directing guide; and
a seat above the placing area for removably receiving the support frame,
the support frame having an assembly arrangement for movably assembling the directing guide to the support frame whereby the directing guide is movable in the support frame from the dispensing position to the non-dispensing position and vice versa.

Claim 13 - The machine of claim 12, which comprises a beverage processing unit having a beverage guide and a unit outlet via which liquid is passed from the beverage guide to the directing guide that is located below the unit outlet, and wherein the support frame has:
an upstream opening adjacent the unit outlet when the directing guide and the support frame are in the seat.

Claim 14 - The machine of claim 12, further comprising a locking arrangement that is movable between a locking position in which the locking arrangement locks the support frame and the directing guide in the seat and an unlocking position in which the locking arrangement allows at least a removal of the support frame and the directing guide from the seat.


Dependent claims 2, and 4-15 of the instant application include language that is identical to or not patentably distinct from claims 1-3, 6, 7, 9, 10, and 12-15, respectively, of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 20150040771 A1) in view of Cahen (US 20080148950 A1).
Regarding claim 1, Mori discloses a machine (fig. 1: machine [1]) for dispensing a beverage has a beverage processing unit (fig. 1: beverage preparation module [9]), a stationary frame (fig. 1: frame [2]) and a beverage directing guide (fig. 1: guide [20]) that is mounted to the stationary frame and that is movable relative to the stationary frame from:
a dispensing position for directing by the directing guide the beverage to an area for placing a user-recipient, to collect such dispensed beverage; to
a non-dispensing position for directing by the directing guide waste liquid to a waste collector; and vice versa,
(para. [0070]: “Guide 20 has a service configuration for draining and delivering residues 3' to service area 3 (FIGS. 1, 5 and 10) and a dispensing configuration (FIGS. 3, 7 and 8) for the dispensing of beverage 4' to dispensing area 4, guide 20 being in particular movable between the service and dispensing configurations, as illustrated in FIGS. 5 to 7 and 8 to 10. In particular, guide 20 can be pivotable between the service configuration and the dispensing configuration.”)
the beverage processing unit having a beverage guide (fig. 1: moveable part [10]) and a unit outlet (fig. 1: outlet [11]) via which liquid is passed from the beverage guide to the directing guide that is located below the unit outlet,
(para. [0066]: “Guide 20 can have a dispensing opening 22 from which beverage 4' is dispensed to the dispensing area 4 and a service opening 23 from which residues 3' are drained and delivered to the service area 3. Hence, in a service configuration, residues ( or residual beverage 3') drain from outlet 11 onto guide 20 and via service opening 23 into service area 3'; in a dispensing configuration, beverage 4' flows from outlet 11 onto guide 20 and via dispensing opening 22 onto dispensing area 4.”)
(para. [0067]: “Outlet 11 is typically connected to movable part 10 of beverage preparation module 9 and is moved by movable part 10 over guide 20 between the transfer and the processing positions.”)
However, Mori does not disclose:
the stationary frame has a seat above the placing area, the directing guide being supported by a removable support frame that is:
inserted in the seat so that the directing guide is movable between its dispensing and non-dispensing positions; and
user-removable with the directing guide from the seat for removing the directing guide from the stationary frame.
Cahen, in the same field of endeavor (para. [0001]: “The present invention relates to a drink dispensing device, such as a coffee machine, having a drip-collecting system suitable for receptacles of different sizes.”), teaches a holding part and collecting tray joined together to form a removable drawer for easier maintenance and cleaning (para. [0020]: “In a preferred construction, the holding part and the collecting tray are joined together to form a drawer which is removable from the box. In this form, the holding part can be hinged removeably to the collecting tray itself or to any other component connected to the drawer. This modular drawer concept makes for easier maintenance and allows cleaning of the whole of the holding and collecting system.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to make the support frame of Mori (fig. 1: flange [5]; para. [0070]: “For instance, guide 20 is pivotally mounted on flange 5 of frame 2 via an axis 21.”) removable from the stationary frame (fig. 1: frame [2]) in order to aid in maintenance and cleaning of the beverage directing guide (fig. 1: guide [20]), as taught by Cahen.
Regarding claim 2, Mori in view of Cahen discloses the machine of claim 1.
Mori further discloses wherein the support frame is stationary when located in the seat and has an assembly arrangement for movably assembling the directing guide to the support frame whereby the directing guide is movable relative to the support frame from its dispensing position to its non-dispensing position and vice versa, for instance the assembly arrangement having a bearing for pivotably mounting an axle of the directing guide or having an axle for pivotably mounting a bearing of the directing guide to allow the directing guide to move relative to the support frame from its dispensing position to its non-dispensing position and vice versa.
(para. [0070]: “In particular, guide 20 can be pivotable between the service configuration and the dispensing configuration. For instance, guide 20 is pivotally mounted on flange 5 of frame 2 via an axis 21.”)
Regarding claim 3, Mori in view of Cahen discloses the machine of claim 1.
Mori further discloses wherein the directing guide is urged into its dispensing position or into its non-dispensing position by a biasing device such as a spring that is mounted to the support frame and to the directing guide, for instance the directing guide being urged selectively into its dispensing position and into its non-dispensing position by such a biasing device that comprises a bistable resilient arrangement.
(para. [0076]: “Typically, at least one of the dispensing and service configurations of guide 20 is stable. The guide can be urged into one of the dispensing and service configurations by means of gravity and/or a spring means, e.g. a return spring. The guide can be maintained in both dispensing and service configurations by a bi-stable spring means and/or under the effect of friction in these configurations.”)
Regarding claim 4, Mori in view of Cahen discloses the machine of claim 1.
Mori further discloses wherein the support frame (fig. 1: flange [5]) has:
an upstream opening adjacent the unit outlet when the directing guide and the support frame are in the seat such that beverage and/or waste liquid may pass from the unit outlet into the directing guide via the upstream opening; and
one or more downstream openings for allowing a passage of beverage from the directing guide to the placing area and/or of liquid waste from the directing guide to the waste collector when the support frame and the directing guide are received in the seat.
Mori depicts a support frame (fig. 1: flange [5]) that is open above and below a beverage directing guide (fig. 1: guide [20]) allowing passage of a beverage and/or waste liquid from a unit outlet (fig. 1: outlet [11]) to the beverage directing guide, and from the beverage directing guide to a dispensing area (fig. 1: dispensing area [4]) or a service area (fig. 1: service area [3]).
Regarding claim 5, Mori in view of Cahen discloses the machine of claim 1.
Mori discloses a support frame (fig. 1: flange [5]) and a beverage directing guide (fig. 1: guide [20]).
However, Mori does not disclose a locking arrangement that is movable between a locking position in which the locking arrangement locks the support frame and the directing guide in the seat and an unlocking position in which the locking arrangement allows at least a removal of the support frame and the directing guide from the seat.
Cahen further teaches a locking device for keeping the removable drawer in a position for ease of maintenance (para. [0021]: “The device of the invention may also comprise a device for locking the holding part in its fully out-of-the-way position. The locking device may be designed to release the holding part automatically in the deployed position. When the locking device is released, the holding part can drop back, for example, under gravity to the deployed position. Locking may be useful particularly when carrying out maintenance and/or when the device is not in use, so that it takes up less space.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include a locking arrangement that locks the removable support frame of Mori and Cahen, to allow for easier maintenance, as taught by Cahen.
Regarding claim 6, Mori in view of Cahen discloses the machine of claim 1.
Mori further discloses wherein the directing guide (fig. 1: guide [20]) has a flow cavity, a beverage outlet (fig. 7: dispensing opening [22]) that is configured for beverage to drain out of the flow cavity to the placing area and a waste outlet (fig. 10: service opening [23]) that is configured for waste liquid to drain out of the flow cavity to the waste collector, the beverage outlet or waste outlet, the directing guide being moved into the dispensing position so that the flow cavity is tilted towards the beverage outlet and being moved into the non-dispensing position so that the flow cavity is tilted towards the waste outlet.
(para. [0047]: “FIGS. 5 to 7 are side views of part of the machine of FIGS. 1 to 4 illustrating the passage of the guide from its service configuration to its dispensing configuration, the passage of the guide from the dispensing to the service configuration being illustrated in FIGS. 8 to 10.”)
Regarding claim 7, Mori in view of Cahen discloses the machine of claim 1.
Mori further discloses an evacuation guide (figs. 5-10: first cam [12], second cam [13]), and the directing guide being movable relative to the evacuation guide.
(para. [0074]: “For example, movable part 10 has a first cam 12 and a second cam 13. Guide 20 has a cam-follower 24. Cams 12,13 and cam-follower 24 cooperate so that: when movable part 10 is moved from the transfer position to the processing position, cam 12 drives the cam-follower24 to bring guide 20 from the service configuration to the dispensing configuration (FIGS. 5 to 7); and when movable part 10 is moved from the processing position to the transfer position, cam 13 drives cam-follower 24 to bring guide 20 from the dispensing configuration to the service configuration (FIGS. 8 to 10).”)
Examiner notes that although Mori does not disclose the directing guide being configured to deliver beverage or waste liquid into the evacuation guide towards the placing area or towards the waste collector, the machine of Mori and Cahen achieves the same goal of directing the flow of beverage or waste liquid to the placing area or the waste collector.
Regarding claim 8, Mori in view of Cahen discloses the machine of claim 7.
Mori further discloses an actuator and wherein the evacuation guide is actuated by the actuator to act on the directing guide so as to move the directing guide towards at least one of the dispensing position and the non-dispensing position.
(para. [0080]: “Movable part 10 of beverage preparation module 9 can be moved automatically, in particular by a motorization, into the transfer position immediately upon formation of beverage 4' or shortly thereafter as explained above, guide 20 being in particular driven by moving part 10 into the service configuration while moving part 10 is moved from the processing position to the transfer position.”)
Regarding claim 9, Mori in view of Cahen discloses the machine of claim 8.
Mori further discloses a transmission for transmitting a movement from the actuator to the evacuation guide.
(para. [0081]: “Optionally, machine 1 includes a motor (not shown) that drives directly or indirectly movable part 10, e.g. via a transmission system actuating part 10 along upright channel 15.”)
Regarding claim 10, Mori in view of Cahen discloses the machine of claim 8.
Mori further discloses wherein the evacuation guide is arranged to push and/or pull the directing guide, the evacuation guide being for instance urged against the directing guide.
(para. [0074]: “For example, movable part 10 has a first cam 12 and a second cam 13. Guide 20 has a cam-follower 24. Cams 12,13 and cam-follower 24 cooperate so that: when movable part 10 is moved from the transfer position to the processing position, cam 12 drives the cam-follower24 to bring guide 20 from the service configuration to the dispensing configuration (FIGS. 5 to 7); and when movable part 10 is moved from the processing position to the transfer position, cam 13 drives cam-follower 24 to bring guide 20 from the dispensing configuration to the service configuration (FIGS. 8 to 10).”)
Regarding claim 11, Mori in view of Cahen discloses the machine of claim 7.
Mori further discloses wherein the directing guide (fig. 1: guide [20]) is pivotally and/or translationally, directly or indirectly, mounted to the stationary frame (fig. 1: frame [2]; para. [0070]: “In particular, guide 20 can be pivotable between the service configuration and the dispensing configuration. For instance, guide 20 is pivotally mounted on flange 5 of frame 2 via an axis 21. Axis 21 may be generally horizontal and can be generally perpendicular to the movement of movable part 10 between the transfer and the processing positions.”), the evacuation guide (figs. 5-10: first cam [12], second cam [13]) being pivotally and/or translationally, directly or indirectly, mounted to the stationary frame (para. [0056]: “Movable part 10 may include supports 14, e.g. lateral supports such as 2 or 4 lateral feet, that are guided by frame 2, e.g. in or on corresponding guides or rails or channels 6, when movable part 10 is moved between the transfer position and the processing position along frame 2.”; para. [0074]: “For example, movable part 10 has a first cam 12 and a second cam 13. Guide 20 has a cam-follower 24.”).
Regarding claim 13, Mori in view of Cahen discloses the machine of claim 1.
Mori further discloses wherein the directing guide (fig. 1: guide [20]) has a flow cavity, a bottom and sidewalls such that the bottom and the sidewalls delimit the flow cavity (fig. 1: depicts guide [20], showing a flow cavity, bottom wall, and sidewalls).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 20150040771 A1) in view of Cahen (US 20080148950 A1) further in view of Hansen (CA 2879013 A1).
Regarding claim 14, Mori in view of Cahen discloses the machine of claim 13.
Mori discloses a beverage directing guide (fig. 1: guide [20]) and a unit outlet (fig. 1: outlet [11]).
However, neither Mori nor Cahen disclose wherein the directing guide has:
an inflow deflector, such as a plane-like in-flow deflector, for deflecting a flow of beverage delivered by the unit outlet thereon when the directing guide is in its dispensing position; and/or
an inflow confinement panel for confining a flow of beverage delivered by the unit outlet upon entry into the directing guide.
Hansen, in the same field of endeavor (pg. 1, lines 3-6: “The present invention relates to improvements in beverage preparation machines and in particular to a beverage preparation machine of the type which uses prepackaged containers of beverage ingredients.”), teaches an inflow deflector (fig. 14: finger [152]) and an inflow confinement panel (fig. 14: finger [151]), used to deflect a flow of beverage and to confine a flow of beverage, respectively.
(pg. 26, lines 12-20: “It will be apparent to the skilled person that there are many ways of deflecting the outlet end of the hose 75. A simple schematic is shown in Figures 13 and 14 to illustrate one arrangement. A pair of fingers 151 and 152 are used as an actuator to deflect the resilient hose 75 from its relaxed position aligned with the large delivery hole 102 (see also Figure 10) to· an alignment with the waste chute 106 (see also Figure 12).”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the beverage directing guide of Mori to include the inflow deflector and inflow confinement panel of Hansen, to further control the flow of a beverage in the machine of Mori and Cahen, since it has been established by the teachings of Hansen.
Regarding claim 15, Mori in view of Cahen discloses the machine of claim 13.
Mori discloses a beverage directing guide.
However, neither Mori nor Cahen disclose wherein the directing guide comprises a beverage dam arrangement that is formed of at least one beverage retaining wall.
Hansen, in the same field of endeavor (pg. 1, lines 3-6: “The present invention relates to improvements in beverage preparation machines and in particular to a beverage preparation machine of the type which uses prepackaged containers of beverage ingredients.”), teaches a beverage dam arrangement that is formed of at least one beverage retaining wall (fig. 11: wall [103]), used to further control the flow of a beverage being dispensed.
(pg. 31, lines 6-8: “The general aim of these walls 130;230 is to provide a barrier between the large delivery hole 102;202, chamber 103;203 and waste chute 106;206.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the beverage directing guide of Mori to include the beverage dam arrangement of Hansen, to further control the flow of a beverage being dispensed in the machine of Mori and Cahen, since it has been established by the teachings of Hansen.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Tanner (US 20160278571 A1) discloses an evacuation guide consisting of a funnel (fig. 3: spout chute [89]) in fluid communication with a conduit (fig. 3: outlet spout [5]), for guiding a beverage (para. [0084]: “The spout chute 89 acts as a funnel to channel beverage discharged through the outlet piercer 124 to the outlet spout 5 located at a bottom of the spout chute 89.”). However, Tanner fails to individually disclose, or suggest when combined:
(claim 7 of Instant Application 16/954,657) a directing guide being configured to deliver beverage or waste liquid into the evacuation guide towards the placing area or towards the waste collector, the directing guide being movable relative to the evacuation guide.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically a directing guide being configured to deliver beverage or waste liquid into the evacuation guide, and the directing guide being movable relative to the evacuation guide, in combination with the recited structural limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, lbrahime Abraham can be reached on 571‐270‐5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761